 

 

Case 1:20-cv-04340-GBD-RWL Document 25 Filed 08/21/20 Page1of3
PROCESS RECEIPT AND RETURN

US. Department of Justice

 

 

 

 

United States Marshals Service See “Qistructions for Service of Process by US. Marshal”
PLAINTIFF COURT CASE NUMBER

Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS

The City of New York et al Summons & Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Babba Halm

 

 

 

   
 

  
  

     

 

 

 

   

AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Cade)
New York City Department of Housing Preservation & Development, 100 Gold Street New York,: Neo
T =
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be,» .. ra =
served with this Form 285! = ~
Pro Se: Abraham Gross Number of parties to be so — 1
al
40 W. 77th St. served in this case = 5o
t, 10C 3 :
Apt. Check for service ae OQ
New York, NY 10024 on USA. ot Te pA ec
1 7 =e. 4
SPECIAL INSTRUCTIONS OR OTIIER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Ad es > ae
All Telephone Numbers, and Estimated Times Avatlable for Service): . =e a =
St
Teo a

 

Signature of Attorney other Originator requesting service on behalf of: —X) PLAINTIFF TELEPHONE NUMBER DATE

Bu) [1] DEFENDANT 212-805-0175 7/2712020

 

 

   
  

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINES a

 

 

Tacknowledge receipt for the total Total Process | District of District to Signature of Authorized USMS Deputy or Clerk mT mh we — 3

number of process indicated. Origin Serve f , alg i
(Sign only for USM 285 if more FAD om 0S t Se 27 2020

than one USM 285 is submitted) No. No.

 

 

 

 

 

of

 

 

 

Lhereby certify and retum that [ [) have personally served , have Icgal evidence of service, [] have executed as shown in "Remarks", the iacess described onthe. ©**"-

individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, ele. shown at the address inserted below.

 

(J Jhereby certify and return that [ am unable to locate the individual, company, corporation, cle. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual seryed (if nof shown above) i Tune [] an

Cosmine Dau\ Porn [2] 20 Cm
Address fcomplete only different than shown above) Signature SfUS. Marshal or Deputy
Service Fee Total Mileage Charges Forwarding Fee Tolal Charges Advance Deposits | Amount owed to U.S. Marshal* or

(including endeavors) (Amount of Refund*)
4.0 yd

4 — ¥
REMARKS a
wera Seu? Pon rail seu

 

{

¥

Fonn USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE 8 ¢) 4 2 y Rev. LI/18
’ f —_
oO

 

 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 25 Filed 08/21/20 Page 2 of 3

U.S. Department of Justice
United States Marshals Service
Southern District of New York

 

oUC Pear! street, suite 100, New york, NY JOUOS

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT aoe

a
oe?

t*

A. STATEMENT OF SERVICE BY MAIL “ta
United States District Court —
co
for the .
Southern District of New York =
Ge

 

Civil File Number 20 Civ. 4340 |

July 27, 2020
Abraham Gross vs.

The City of New York, et al.

 

TO: Babha Halm
New York City Department of Housing Preservation & Development

100 Gold Street
New York, NY 10038

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
the U.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience. You should keep a copy for your records or for

your attorney.

If you do not complete and return the form to the U.S. Marshals Service within 30 days, you

(or the party on whose behalf you are being served) may be required to pay expenses incurred In
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition,

Under a standing order of the Court, filed December 30, 2013, if a defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will have 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. If you wish to consult with an attorney, you should do so as soon as possible

before the 60 days expire.
If you are served on behalf of a corporation, unincorporated association, partnership or

other entit vou must indicate under your signature your relationship to the entity. If you are
served on behalf of another person and you are authorized to receive process, you must indicate

under your signature your authority,

Itis a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>
 

Case 1:20-cv-04340-GBD-RWL Document 25 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Civ.4340

Abraham Gross vs. The City of New York. et al.

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

| received a summons and complaint. PLEASE CHECK ONE OF THE FOLLOWING;
IF 2 8 CHECKED, COMPLETE AS INDICATED:
1. X | am not in military service.

2. | am tn military service, and my rank, serial number and branch of
service are as follows:

Rank:
Serial Number:
Branch of service:

TOBE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: August 12,2020. -
(Date this acknowledgment i is executed)

Latfirm the above as true under penalty of perjury

FAL

Signature

Jasmine Paul
Print Name

Attorney for Babba Halm
Relationship to Entity/Authority to Receive Ser vice
of Process #i.e., self, orficer, attorney, etc.)

USMS OFFICIAL: BECKY BRILL

 
